Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee, (Rg. 66,325) on February 26, 2021.
The application has been amended as follows: 
Claim 4.    (Currently amended) A method for applying an for 

a) forming on a preforming mold, by means of precut fabrics or layers of composite materials based on glass or carbon fibers and resins that are not cured or only partially cured, a sheath with a flexible wall that is open at the root thereof and has shapes and dimensions that are about the same as the inner shapes and dimensions of the structural element of the blade;

b)    preparing the inner surface of the structural element by means of introducing a tool with blasting nozzles and washing nozzles to form a clean and rough surface which facilitates adherence of the covering made up of the sheath

c)    mounting the sheath on a support or tool which is introduced with said sheath into the blade through the open root 

d)    arranging between the support or tool and the sheath an inflatable chamber which, by means of the inflation thereof, is capable of attaining the inner dimensions and shapes of the structural element of the blade;

e)    introducing the support with the sheath and inflatable chamber into the structural element of the blade through the open root thereof, and inflating the inflatable chamber until the sheath is applied on the inner surface of the structural element of the blade;



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The office refers to the previous restriction noting the references of Akhtar and Cairo as examples and indicated in the international search report.  The office notes that with regards the method, there is prior art of US 2012/0237356 to Mironov, which teaches applying a bladder (107) to push an inner surface of a layer (106) against an inner support(104, 105) during inflation to adhere or attach the structures.  This; however, differs from the claim language which discloses inserting such a bladder into a structure and pressed against a sheath from the root, where as the bladder is inserted in a split shell structure closed around it, rather than from a root insertion.  US 3,144,349 to Swingler discloses one known method whereby It is known to prepare blade surfaces by cleaning prior to use of adhesion resins, prior to applying heat treatment (i.e. curing) said resin and materials in such a resin layer, as disclosed in Col. 1, ll. 62-69. Further Swingler discloses roughening the surface via chemical etching prior to applying the resin, Col. 3, line 72 - Col. 4, line 4.  Roughness and its enhancement on adhesion is also disclosed when applied over the resin layer using alternative methods of treating the surface layer of the resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745